DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action relating to serial application number 16/923,958 filed 07/08/2020. Claims 1-23 are currently pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Figure 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the specification is replete with the legal term “said” and it is not proper to include legal terms in the specification. It is suggested to replace “said” with –the—
I addition, in paragraph [0041], line 1, the reference “4” is referred to a “bearing ring”. However, the other sections of the specification refers the reference numeral 4 as --. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation a multi-row roller bearing, and the claim also recites in particular an open centered large roller near bearing” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In addition, claims 2-3, the intended scope of the phrase is unclear and confusing because In the present instance, claim 2 recites the broad recitation in a range from o to a maximum of 10o, and the claim also recites “or in a range from 1o to 8o” which is the narrower statement of the range/limitation. In additionally, claim 3 is rejected for the same reasons as claim 2. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 8-11, 13-15 and 17-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Frank (9,062,661) in view of. In claims 1-2, Frank discloses a multi-row roller bearing,  (1) having an inner ring (5/6) and an outer ring (4) as well as at least two axial roller bearing rows (2, 3) for supporting axial forces between the inner and outer ring, wherein the two axial roller bearing rows (2, 3) are seated on oppositely disposed axial sides of a radially projecting ring nose (19) that engages in a ring groove (26-29) and that is supported by the axial roller bearing rows (2, 3) at the ring groove 26-29), wherein at least one of the two axial roller bearing rows (2, 3) is formed as a 0 to 450).
Regarding claims 4-5, Frank clearly discloses the rollers (24, 25) are tapered roller bearings, each having the same angle of inclination such that the roller bearings counteract a radial penetration of the ring nose (19) into the ring groove (26-29).
Regarding claims 8-9, Frank clearly discloses the rollers (24, 25) are inclined so as to counteract radial moving away of the ring nose towards the inner ring, and an additional radial  roller (7) is provided to counteract a radial movement of the outer ring  (4) towards the inner ring 5/6). 
Regarding claims 10-11, Franks clearly discloses the separate radial bearing (7) is a single radial bearing and is located between an end face of the ring nose (19) and a base of the ring groove ((26-29)) and is arranged approximately centrally between the axial roller bearing rows (2, 3).
Regarding claim 13, Frank clearly discloses an angle (see drawing illustration) between an axial running surface (23) at the ring nose (19) or at the ring groove and an adjacent lateral run-on surface for rolling elements (28) of the axial roller bearing rows (2, 3) amounts to 90° or less (see drawing illustration below).
Regarding claims 14-15, Frank clearly discloses the axial roller bearing rows (2, 3) are structurally similar and are arranged axially aligned with one another and/or have the same bearing diameter and inherently the same pressure angle.
Regarding claim 17, Frank clearly discloses the ring nose (19) is provided at the outer ring and the ring groove is provided at the inner ring (5/6).

Regarding 20, Franks clearly discloses the inner ring is formed as segments (5/6) (see dividing lines in drawing illustration below).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Frank (9,062,661). Frank fails to disclose the inclination angle is formed in a range from more than 100 to 350.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Frank to include the inclination angle is in a range from more than 100 to 350, since it has been held that where the general .  
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Frank (9,062,661) in view of NR 1,971,842). Frank discloses the claimed invention but fails to that there only two axial rows of rolling bearings, the rolling elements are cylindrical. NR 1,971,842) discloses a multi-row bearing (see fig. 1), wherein there are only two only two axial rows of rolling bearings (3, 4), the rolling elements (3, 4) are cylindrical. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bearing of Frank so that that there only two axial rows of rolling bearings, the rolling elements are cylindrical in view of NR 1,971,842) in order to allow to accommodate large axial forces in only the axial direction. 
Claims 7, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Frank (9,062,661) in view Stiesdal (US 2013/0017089)). Frank discloses the claimed invention above, but fails to disclose the multi-row bearing has only two roller, the bearing ring having a diameter of more than 1 m to more than 2.5 m, and the multi-row bearing is located in a wind turbine having rotor blades and a hub and the multi-row bearing supporting a rotor blade at the hub. Stiesdal discloses multi-row roller bearing (1) comprising only two rollers (6, 7), the bearing ring having a diameter of more than 3000mm (which is 3 m) or more (see paragraph [0014],  and wherein the multi-row is .
Claims 16 and 21-22, are rejected under 35 U.S.C. 103 as being unpatentable over Frank (9,062,661) in view of Weckbecker et al. (9,188,155). Frank discloses the claimed invention but fails to disclose the ring nose having a tooth portion, the device is for used in a crane and for slewing platform of a construction machine rotatable about an upright axis at an under carriage of the construction machine. Weckbecker et al. discloses a work machine (a crane) rotary bearing (see 44, 50., 57 in  figs 2-5), wherein the construction machine crane comprising an undercarriage (2) and s super structure (3) having axis (5) and the bearing is rotatably connected to the undercarriage (2), wherein the bearing ring (7) is provided with a tooth portion (7). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of  Frank so that the bearing includes a tooth  is located in a construction machine in view of Weckbecker et al. in order to provide stability to the machine. 
Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the prior art cited in attached PTO Form 892.


    PNG
    media_image1.png
    824
    1039
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101.  The examiner can normally be reached on Mon-Thurs 5:30am to between 4:00pm and 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656